Mr. Justice HUMPHREYS and myself think that the State Highway Commission is an agency of the State, and not a separate body corporate.
We do not, however, construe our constitutional provision that the State of Arkansas shall never be made defendant in any of her courts to mean that she shall never be defendant. If so, the word "made" might just as well not have been used.
We construe the provision to mean that a State which consents to be sued may prescribe the court, the terms, and conditions. The extent of the recovery and manner of proceedings are to be governed by the statutes giving the right to sue the State.
Our views are expressed in a more extended way in our concurring opinion in Arkansas State Highway Commission v. Dodge, 181 Ark. 539, 26 S.W.2d 879. It is no answer to say that this view would be but declaratory of the well-settled principle of constitutional law that a sovereign State is incapable of being sued without some legislative provision authorizing such a proceeding. Auditor v. Davies, 2 Ark. 494.
Other constitutional provisions are but declaratory of existing rights. To illustrate, the provision that private property shall not be taken for public use without just compensation is implied from the nature and structure *Page 596 
of our government, and is generally regarded as founded in the fundamental principles of natural rights and justice, and as lying at the basis of all wise and just government, independent of all written constitutions or positive law. Cairo  Fulton R. Co. v. Turner, 31 Ark. 494, 25 Am. Rep. 564.
It seems anomalous to us to say that the framers of the Constitution meant to say that the State, through its Legislature, could not provide the particular court or courts in which claims might be established, but could provide for their establishment before the Highway Commission or other board or court of claims. Such course would be unnecessarily cumbersome and expensive, and less in keeping with the dignity of the State than to allow itself to be sued in its own constitutional courts upon such terms and conditions as its legislative body may prescribe.
"When a State does abdicate this attribute of sovereignty and permits itself to be sued, the citizen who benefits by such an act of grace acquires no vested right thereby, but simply a privilege voluntarily granted by the State, which may be hedged about with terms and conditions, and may be withdrawn as freely as it was given." Re Hooper, 179 N.Y. 308, 72 N.E. 229.
We do not think that the act limits claims to those founded on contract. If the Highway Commission negligently injures a person in the construction of the State highways, there would be the same liability under the act as where it took or injured property, or committed a breach of contract relating to road construction.
Mr. Justice MEHAFFY agrees to this construction of the act.